Filed 12/29/14 P. v. Mejia CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049392

         v.                                                            (Super. Ct. No. 10CF3415)

JOSE RICARDO MEJIA,                                                    OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Francisco
P. Briseno, Judge. Affirmed.
                   Diane E. Berley, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Charles C. Ragland and Teresa Torreblanca, Deputy Attorneys General, for
Plaintiff and Respondent.
              Jose Ricardo Mejia appeals from a judgment after a jury convicted him of
multiple sex offenses and found true numerous “One Strike” allegations (Pen. Code,
§ 667.61; all further statutory references are to the Penal Code). Mejia argues
insufficient evidence supports the “One Strike” allegations as to two of the counts. We
disagree and affirm the judgment.
                                          FACTS
Sarina D.
              One evening in August 2009, Mejia picked up Sarina D., who was working
as a prostitute. After Sarina got into his backseat, Mejia repeatedly hit her face with a
crowbar while he pulled off her underpants. Sarina tried to escape, but Mejia hit her on
the head with the crowbar and dragged her back into the car’s backseat. Mejia told her,
“You’re going to die tonight, bitch.” Blood rolled down Sarina’s face as Mejia forced
her to orally copulate him. When Mejia saw a truck’s headlights, he ran away. Sarina
waited for police to arrive, and paramedics took her to the hospital where a detective
obtained her DNA. A detective obtained Mejia’s DNA the following day, but he was not
arrested. Forensic testing revealed Mejia attacked Sarina. Sarina identified Mejia as her
attacker from a photographic lineup.
Amber M.
              In February 2010, Mejia picked up Amber M., who was working as a
prostitute. After Amber got into his car, she told him where to drive, but he ignored her
and drove to another location and parked. Amber got into the backseat, and Mejia got out
of the car and got into the backseat. Mejia pulled out his penis, put on a condom, and
told Amber to “suck it.” Amber said he needed to pay her $100 first. Mejia punched her
in the face, which caused her head to slam into the car window. Amber blacked out,
heard ringing, was out of balance, and was shaking. Mejia continued to hit her. Mejia
grabbed her hair, forced her head down, and said, “Suck my dick, bitch.” After he took
the condom off, he forced her head up and down on his penis. About one minute later,

                                             2
Mejia grabbed her by the hair, threw her over the middle console, lifted up her skirt from
behind, and raped her. Mejia pulled her down on top of him and moved her up and down
on his penis. Mejia said, “Fuck you, I’m sick of your pussy,” and threw her on the seat.
Mejia asked her, “Why are you shaking?” and she said, “I don’t know, I’m scared.” He
stated, “Give me one reason why I shouldn’t kill you right now.” Amber pleaded with
him not to kill her. After he said, “I should kill you right now,” he reached down towards
his pants. Amber cried and pleaded with him not to hurt her, and he said, “I’ll give you
three seconds to get out of this car before I shoot you.” Amber grabbed what she could,
ran, and called a friend who picked her up.
              Amber’s pimp would not let her call the police, assisted her in cleaning
herself thoroughly, and made her return to work the following day. As a result of the
damage to her jaw, Amber had difficulty talking, eating, and performing oral sex. She
could only drink liquids for a week. One customer forced her to perform oral sex despite
the injuries to her mouth. A couple days later, Amber was arrested for prostitution. It
was then she reported the rape. Officers took photographs of her injuries, which showed
redness on her jaw and bruising on her arm. She gave police her skirt, which she had not
cleaned. Forensic testing of the skirt revealed her attacker was Mejia.
Jennifer M.
              One evening in August 2010, Mejia picked up Jennifer M., who was
working as a prostitute. After Jennifer got into Mejia’s car, Mejia put a knife to her
throat, told her that she deserved to die, and forced her to take off her clothes. After
Mejia forced Jennifer to orally copulate him, he raped her. He told her to put her clothes
on, that she deserved to die, that his family was dead, and that she was “a fucking slut.”
Mejia drove to the area where Jennifer left her car. When he stopped and they got out of
his car, Jennifer ran away. Mejia tried to catch her, but she escaped. Forensic testing
revealed Mejia attacked Jennifer. Jennifer identified Mejia as her attacker from a
photographic lineup. Law enforcement officers arrested Mejia.

                                              3
              An information charged Mejia with the following offenses:
Sarina—aggravated assault with a metal rod (§ 245, subd. (a)(1)) (count 1), and forcible
oral copulation (§ 288a, subd. (c)(2)) (count 2); Amber—forcible oral copulation (§ 288a,
subd. (c)(2)) (count 3), and forcible rape (§ 261, subd. (a)(2)) (count 4); and
Jennifer—forcible oral copulation (§ 288a, subd. (c)(2)) (count 5), and forcible rape
(§ 261, subd. (a)(2)) (count 6). With respect to count 2, the information alleged Mejia
personally inflicted great bodily injury (§ 667.61, subds. (a), (e)), personally used a
deadly weapon (§ 667.61, subds. (b), (e)(3)), and committed an offense against more than
one victim (§ 667.61, subds. (b), (e)(4)). The information alleged he personally inflicted
great bodily injury and committed an offense against more than one victim (§§ 667.61,
subds. (a), (c) & (e), 12022.8), as to counts 3 and 4. As to counts 5 and 6, the
information alleged Mejia personally used a deadly weapon and committed an offense
against more than one victim (§ 667.61, subds. (a), (e)).
              The jury convicted Mejia on all the counts and found true all the
allegations. The trial court sentenced Mejia to three consecutive terms of 25 years to life
on counts 2, 3, and 5 for a total prison term of 75 years. The court imposed concurrent
terms on the remaining counts.
                                       DISCUSSION
              Mejia argues insufficient evidence supports the jury’s findings he inflicted
great bodily injury on Amber as to counts 3 and 4. We disagree.
              In reviewing a challenge to the sufficiency of the evidence, we examine the
entire record in the light most favorable to the judgment to determine whether there is
substantial evidence from which a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt. (People v. Nelson (2011) 51 Cal. 4th 198, 210.) We presume
in support of the judgment the existence of every fact the jury could reasonably deduce
from the evidence. (Ibid.) If the circumstances reasonably justify the jury’s findings,



                                              4
reversal is not warranted merely because the circumstances might also be reasonably
reconciled with a contrary finding. (Ibid.)
               Section 667.61 is known as the “One Strike” law and ensures sex offenders
receive long prison sentences regardless of whether they have suffered prior convictions.
(People v. Wutzke (2002) 28 Cal. 4th 923, 926, 929.) Section 667.61 provides for prison
sentences of 25 years to life (§ 667.61, subd. (a)), and 15 years to life (§ 667.61,
subd. (b)), for enumerated offenses (§ 667.61, subd. (c)), committed under specified
circumstances (§ 667.61, subds. (d), (e)). Count 3, forcible oral copulation (§ 288a,
subd. (c)(2)), and count 4, forcible rape (§ 261, subd. (a)(2)), are both enumerated
offenses (§ 667.61, subd. (c)(1), (7)), and as relevant here an offense against more than
one victim and the infliction of great bodily injury are specified circumstances (§ 667.61,
subds. (a), (e)(4), (7)).
               Section 12022.7, subdivision (f), defines “‘great bodily injury’” as
“significant or substantial physical injury.” We can look to section 243 to help define the
types of injuries that qualify as significant or substantial. (People v. Wade (2012)
204 Cal. App. 4th 1142, 1149 (Wade) [section 12022.7 “‘“essentially equivalent”’ to”
section 243].) Section 243, subdivision (f)(4), states: “‘Serious bodily injury’ means a
serious impairment of physical condition, including, but not limited to, the following:
loss of consciousness; concussion; bone fracture; protracted loss or impairment of
function of any bodily member or organ; a wound requiring extensive suturing; and
serious disfigurement.” Whether there is great bodily injury is a factual issue to be
decided by the jury. (People v. Cross (2008) 45 Cal. 4th 58, 64-65.) The trial court
instructed the jury here “‘Great bodily injury,’ . . . means a significant or substantial
physical injury. Minor, trivial, or moderate injuries do not constitute great bodily injury.”
(CALJIC No. 17.20.)
               Here, there was overwhelming evidence Mejia inflicted great bodily injury
on Amber. At the outset of the encounter, Mejia hit Amber on the face with such force

                                               5
her head slammed against the window. Amber testified she blacked out, heard ringing,
and was dizzy. Evidence Amber lost consciousness qualifies as a significant or
substantial injury pursuant to sections 12022.7 and 243. But there was more. Mejia’s
repeated punches to Amber’s face caused swelling and bruising to her jaw. As a result,
Amber could not eat for a week; she had to drink liquids. Evidence Amber had a
prolonged impairment to a bodily function also qualifies as a significant or substantial
injury. Finally, Amber testified Mejia repeatedly hit her on the face and arms, pulled her
hair, and threw her around the back seat while engaging in various nonconsensual sexual
encounters. This too was evidence of significant or substantial injuries. (People v.
Escobar (1992) 3 Cal. 4th 740, 750 (Escobar) [rape victim suffered injury to neck, bruises
and abrasions to legs, knees, and elbows, and sore vaginal area].)
              Mejia contends evidence Amber did not go to the hospital, did not call the
police, and performed oral sex a couple days later establish her injuries were not
significant or substantial. First, the fact Amber did not go to the hospital does not lessen
the severity of her injuries. (Wade, supra, 204 Cal.App.4th at pp. 1149-1150 [evidence
of medical treatment relevant but not required to whether there was great bodily injury].)
Second, Amber testified her pimp would not let her call the police and forced her to
return to work, where she was forced to perform oral copulation on a customer. We fail
to see how Amber’s subsequent and continued victimization somehow shows her prior
injuries were minor, trivial, or moderate. What Mejia asks us to do is reweigh the
evidence, which we cannot do, and in this case, would not do because the evidence of
great bodily injury is overwhelming. (Escobar, supra, 3 Cal.4th at p. 750 [we are bound
to accept jury’s finding of great bodily injury when supported by substantial evidence
even though circumstances might reasonably be reconciled with a contrary finding].)
              Finally, Mejia’s reliance on People v. Martinez (1985) 171 Cal. App. 3d 727,
is misplaced. In that case, the evidence was insufficient to support a great bodily injury



                                              6
enhancement where the victim, who was slightly stabbed through two shirts and a “‘very
heavy coat,’” suffered a minor laceration that was “‘almost like a pinprick.’” (Id. at
pp. 735-736.) Here, Amber’s injuries far exceeded a “pinprick.” As we explain above,
Mejia punched Amber so hard she lost consciousness, he raped her, he repeatedly hit her
on the face impairing her ability to talk and eat for a week. Thus, based on the entire
record, there was strong evidence Mejia inflicted great bodily injury on Amber.
                                      DISPOSITION
              The judgment is affirmed.




                                                 O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



BEDSWORTH, J.




                                             7